PER CURIAM.
Edward F. Smith appeals the denial of his untimely and successive Rule 3.850 motion again attempting to collaterally challenge his 1996 conviction and sentence. The November 2012 motion raises a frivolous claim of newly discovered evidence. He claims that the prosecutor was an “imposter” because he was allegedly not designated or appointed to sign the indictment. It is well-established that this type of claim is frivolous. Roker v. State, 25 *156So.3d 647 (Fla. 4th DCA 2010). An allegation that a charging document was not properly signed or verified provides no basis for postconviction relief. See Logan v. State, 1 So.3d 1253 (Fla. 4th DCA 2009); Fla. R.Crim. P. 3.140(g); see also Fla. R.Crim. P. 3.140(o).
The Clerk of this Court is directed to forward a certified copy of this opinion to the appropriate institution for consideration of disciplinary procedures. § 944.279(1), Fla. Stat. (2012). Appellant is cautioned that any further frivolous filing will result in the sanction of this court no longer accepting his pro se filings. State v. Spencer, 751 So.2d 47 (Fla.1999).

Affirmed. Appellant referred to prison officials.

GROSS, CIKLIN and FORST, JJ„ concur.